[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
Defendant seeks to dismiss the complaint claiming that the court does not have subject matter jurisdiction of the cause by virtue of Connecticut General Statute 52-572b. That statute provides:
    "No action may be brought upon any cause arising from alienation of affections or from breach of a CT Page 3592 promise to marry."
The motion to dismiss is denied. Although it would appear that certain portions of the complaint allege a breach of promise to marry, other portions of the complaint appear to allege a breach of contract wherein defendant's promises caused the plaintiff to sell her own home and to expend substantial funds to complete renovations in a home purchased by the defendant. The court has jurisdiction to hear such a breach of contract. Piccininni v. Hajus, 180 Conn. 369; Boland v. Catalano, 202 Conn. 333.
Allen, State Trial Referee